               Case 2:20-cv-00615-JDP Document 20 Filed 02/02/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10
11   BRODRICK BONE,                                  )
                                                     )       2:20-cv-00615-JDP (SS)
12                  Plaintiff,                       )
                                                     )
13        vs.                                        )       STIPULATION AND ORDER FOR AN
     ANDREW SAUL,                                    )       EXTENSION OF TIME
14   Commissioner of Social Security,                )
                                                     )       ECF No. 19
15                  Defendant.                       )
                                                     )
16                                                   )
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel of record, that Defendant shall have a 30-day extension of time from February 1, 2021 to
20   March 3, 2021 to respond to Plaintiff’s motion for summary judgment. Since Plaintiff filed his
21   brief. Defendant’s counsel had to take time off work due to a shoulder injury and is working at a
22   reduced speed. Defendant’s counsel has six briefs due in other social security cases in Feburary
23   and is responsible for reviewing the briefs and other assignments of a new law clerk.
24   Defendant’s counsel additionally has to expend signifant time monitoring the status of the
25   electronic administrive records (ecars) in three jurisditions due to covid related delays. Counsel,
26   therefore, requests additional time to review the record and draft the responsive motion.
27   Defendant’s counsel apologizes to the Court and Plaintiff for this delay.
28          This request is made in good faith with no intention to unduly delay the proceedings.


                                                         1
              Case 2:20-cv-00615-JDP Document 20 Filed 02/02/21 Page 2 of 3



 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                               Respectfully submitted,
 5
     Dated: January 29, 2021                     /s/ Jesse S. Kaplan by Chantal R. Jenkins*
 6                                               *As authorized via email on January 29, 2021
                                                 Jesse S. Kaplan
 7                                               Attorney for Plaintiff
 8
 9   Dated: January 29, 2021                     McGREGOR W. SCOTT
                                                 United States Attorney
10                                               DEBORAH LEE STACHEL
11                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
12
13                                        By:    /s/ Chantal R. Jenkins
14                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
                Case 2:20-cv-00615-JDP Document 20 Filed 02/02/21 Page 3 of 3



 1                                                 ORDER
 2            The parties’ stipulation for an extension of time is approved and so ordered.
 3
 4   IT IS SO ORDERED.

 5
 6   Dated:      February 2, 2021
                                                           JEREMY D. PETERSON
 7                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
